TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00645-CR



                                     Lloyd Standley, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-09-904065, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM


               Bryce Runkle, attorney for Lloyd Standley appointed on appeal, has filed a

motion requesting that he be allowed to withdraw as counsel for appellant. Runkle represents

that he has accepted employment as a judicial staff attorney beginning June 1, 2010, and that the

code of judicial conduct prohibits him from continuing to represent clients, including appellant.

               Runkle also requests that this Court abate this appeal and remand this cause to the

trial court for appointment of substitute counsel. Because the reporter’s record has been requested

but has not yet been filed, appellant’s brief is not yet due.

               Runkle asserts that he notified appellant of his intent to file these motions. Appellant

has not filed any objection to these motions.
                Both motions are granted. Runkle is allowed to withdraw as counsel for appellant.

This appeal is abated and the cause remanded to the trial court for appointment of new counsel

unless appellant retains counsel, waives counsel, or is shown not to be indigent. New counsel shall

make an appearance in this Court by filing a letter announcing that he or she represents Standley.

                The deadline to file appellant’s brief is stayed. Appellant’s brief will be due 30 days

after (1) the reporter’s record is filed, and (2) counsel is appointed, retained, or waived—whichever

occurs later.




Before Chief Justice Jones, Justices Pemberton and Waldrop

Abated

Filed: April 29, 2010

Do Not Publish




                                                  2